DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The Examiner acknowledges the references listed in [0057], [0060], [0064], [0137], [0144], [0162] of the specification as filed; it is noted, these references have not been cited on an information disclosure statement of record.
Specification
The abstract of the disclosure is objected to because it begins with the phrase “Embodiments of” and continues in the second sentence with “One embodiment,” i.e., phrases that can be implied.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Replacement [0001] filed 03/15/22 has been entered.
The attempt to incorporate subject matter into this application by reference to the PCT, WIPO and foreign patents, as well as the non-patent literature documents in [0057], [0064] and [0162] of the specification as filed is ineffective because the references are to foreign applications and a publication.  The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 42, along with claims 2-6, 8, 11, 14-21, 27-28, 32-35, 40 and 41, dependent therefrom, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for lowering the pH of the viscosity reducer from a basic pH to a pH of 7 or less as described in [0076] and through the examples of [0201]-[0204], does not reasonably provide enablement for buffering the pH when the viscosity reducer is at a pH value of 7 or less, which is encompassed by the instant claim language.  It is the position of the Office that the instant claim language of buffering the viscosity reducer “at a pH of 7 or less” would encompass buffering the viscosity reducer when the pH value is 7 or less; the specification as filed, however, does not clearly describe a protocol for doing such and/or suggest wherein, for example, when the pH is 7 or less, buffering the viscosity reducer so that the pH thereof is, for example, rendered basic, as would be encompassed by the current claim interpretation.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Per In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Gir. 1988), the current claims fail to meet the following Undue Experimentation factors:
The breadth of the claims - because the current claims encompass wherein the viscosity reducer is buffered when at a pH of 7 or less, which would encompass buffering the viscosity reducer so that it is rendered more basic, i.e., a pH greater than 7.  The specification as filed, however, does not clearly describe a manner for doing such.  Although acknowledging, in general, bases may be used as a buffer, the specification does not describe the manner for buffering a viscosity reducer at pH of less than 7 to, for example, a basic pH.  
The level of predictability in the art - because, although in theory the viscosity buffer could be buffered from a pH of 7 or less to a basic pH by addition of a basic buffer, it is difficult to predict the manner in which Applicant intends to do so and how such would affect the overall invention absent specifically disclosed examples of increasing the pH to greater than 7 and the effects resulting therefrom.  
The amount of direction provided by the inventor - because Applicant does not actually describe a protocol for buffering the pH of the viscosity reducer to a value of greater than 7 when the pH is less than 7 as would be encompassed by the instant claim language.
The existence of working examples - because Applicant only provides examples and description of buffering the pH of the viscosity reducer so as to achieve a pH of 7 or less and does not provide any reasons and/or protocol/examples for buffering the pH of the viscosity reducer when the pH is less than 7, to, for example, a basic pH, as set forth above.
Therefore, there exists a Scope of Enablement deficiency for the current claims.
For examination purposes, the claims will be treated on their merits. Nevertheless, to remedy this deficiency, Applicant may consider more clearly defining the buffering limitation in order to be commensurate in scope with that which is disclosed in the specification, as noted above, as well as to more clearly define what is intended by the phrase “the viscosity reducer is buffered at a pH of 7 or less.”  (see further rejection under 35 USC 112(b) as set forth below).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 42, along with claims 2-6, 8, 11, 14-21, 27-28, 32-35, 40 and 41, dependent therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 1 and 42 each recite “the viscosity reducer is buffered at a pH of 7 or less.”  Based on the current wording, it is unclear if Applicant intends the viscosity reducer to be buffered when the pH is 7 or less, i.e., if the pH of the viscosity reducer is 7 or less it is then buffered so as to be a new/different pH that is not defined within the claim or if the viscosity reducer is buffered so as to achieve/reach a pH value of 7 or less.  Is the viscosity reducer buffered when at a pH of 7 or less so that it is a particular pH value?  Is it buffered when at a pH of 7or less so that it is rendered more basic?  More acidic?  Based on the written description, for example, [0076] and the examples provided in [0201]-[0204], it appears Applicant intends to lower the pH of the viscosity reducer so that the pH is buffered to achieve a value of 7 or less, but based on the current claim language, it is not clear if this is indeed what Applicant is claiming.  Clarification is required.  
Claim 16, along with claim 17, dependent therefrom, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 16 recites “wherein at least a portion of the heat exchanger is coated.”  Claim 16 depends upon claim 15 wherein “The method of claim 1, wherein the surface fluid processing equipment comprises a free water knockout, a heat exchanger, a separator, a flotation cell, an induced gas floatation apparatus, a hydrocyclone, a filter, or any combination thereof,” is claimed.  Claim 15 therefore, does not positively claim and/or require the presence of a heat exchanger.  As such, the requirement for “at least a portion of the heat exchanger” to be coated in claim 16 does not have proper antecedent basis in the instance wherein the heat exchanger is not included in the surface fluid processing equipment of claim 15.  Applicant is advised to positively require the surface fluid processing equipment as including the heat exchanger in claim 16 prior to claiming the presence of the coating thereon.  For example, amendments to claim 16 to require -wherein the surface fluid processing equipment comprises the heat exchanger and wherein at least a portion of the heat exchanger is coated with a coating to reduce polymer adherence- would appear to clarify the claim limitations.  
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 recites the limitation "the coating" in line 1 thereof.  There is insufficient antecedent basis for this limitation in the claim since ‘a coating’ is not required in claim 1, upon which claim 17 depends.  The Examiner notes, it appears claim 17 may be intended to be dependent upon claim 16, wherein ‘a coating’ is required.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 18 recites the limitation "the coating" in line 1 thereof.  There is insufficient antecedent basis for this limitation in the claim since ‘a coating’ is not required in claim 1, upon which claim 18 depends.  The Examiner notes, it appears claim 18 may be intended to be dependent upon claim 16, wherein ‘a coating’ is required.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 19 recites the limitation "the coating" in line 1 thereof.  There is insufficient antecedent basis for this limitation in the claim since ‘a coating’ is not required in claim 1, upon which claim 19 depends.  The Examiner notes, it appears claim 19 may be intended to be dependent upon claim 16, wherein ‘a coating’ is required.
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 21 recites the limitation "the first location" in line 1 thereof.  There is insufficient antecedent basis for this limitation in the claim since ‘a first location’ is not required in claim 1, upon which claim 21 depends.  The Examiner notes, it appears claim 21 may be intended to be dependent upon claim 20, wherein ‘a first location’ is required.
Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 27 recites the limitation "the first location" in line 1 thereof.  There is insufficient antecedent basis for this limitation in the claim since ‘a first location’ is not required in claim 1, upon which claim 27 depends.  The Examiner notes, it appears claim 27 may be intended to be dependent upon claim 20, wherein ‘a first location’ is required.
Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 28 recites the limitation "the second location" in line 2 thereof.  There is insufficient antecedent basis for this limitation in the claim since ‘a second location’ is not required in claim 1, upon which claim 28 depends.  The Examiner notes, it appears claim 28 may be intended to be dependent upon claim 20, wherein ‘a second location’ is required.
Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 32 recites the limitation "the first location" in line 1 thereof.  There is insufficient antecedent basis for this limitation in the claim since ‘a first location’ is not required in claim 1, upon which claim 32 depends.  The Examiner notes ‘a first location’ is first required in dependent claim 20.
Claim 32 recites the limitation "the second location" in line 2 thereof.  There is insufficient antecedent basis for this limitation in the claim since ‘a second location’ is not required in claim 1, upon which claim 32 depends.  The Examiner notes ‘a second location’ is first required in dependent claim 20.
Claim 32 recites the limitation "the free water knockout" in line 2 thereof.  There is insufficient antecedent basis for this limitation in the claim since ‘a free water knockout’ is not required in claim 1, upon which claim 32 depends.  The Examiner notes, it appears claim 32 may be intended to be dependent upon claim 28, wherein ‘a free water knockout’ is required.  However, further correction must be made to claim 28, as set forth above, in order to provide proper antecedent basis for ‘a first location’ and ‘a second location’ as set forth therein.
Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 33 recites the limitation "the first location" in line 1 thereof.  There is insufficient antecedent basis for this limitation in the claim since ‘a first location’ is not required in claim 1, upon which claim 33 depends.  The Examiner notes, it appears claim 33 may be intended to be dependent upon claim 20, wherein ‘a first location’ is required.
Claim 33 recites the limitation "the second location" in line 2 thereof.  There is insufficient antecedent basis for this limitation in the claim since ‘a second location’ is not required in claim 1, upon which claim 33 depends.  The Examiner notes, it appears claim 33 may be intended to be dependent upon claim 20, wherein ‘a second location’ is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 42, along with claims 2-6, 8, 11, 14-21, 27-28, 32-35, 40 and 41, dependent therefrom, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,242,739 (‘739 herein) in view of Graham et al. (US 3,977,472).  
‘739 provides for a method (claim 1 of ‘739) and system (claim 20 of ‘739) for treating fluid comprising hydrocarbons, water, and polymer being produced from a hydrocarbon-bearing formation via a production wellbore, the method comprising: adding a concentration of a viscosity reducer to the fluid to degrade the polymer present in the fluid; and adding a concentration of a neutralizer to the fluid to neutralize the viscosity reducer in the fluid; wherein: the addition of the concentration of the viscosity reducer is in a sufficient quantity to allow for complete chemical degradation of the polymer prior to the addition of the concentration of the neutralizer in the fluid such that excess viscosity reducer is present in the fluid; and the addition of the concentration of the neutralizer is sufficiently upstream of any surface fluid processing equipment to allow for complete neutralization of the excess viscosity reducer such that excess neutralizer is present in the fluid prior to the fluid reaching any of the surface fluid processing equipment.  ‘739 further provides for each of the features of instant dependent claims 2-6 and 8 (2-6 and 8 of ‘739, respectively), 10 (11 of ‘739), 14 (12 of ‘739), 15 (13 of ‘739), 16 (14 of ‘739), 19 (15 of ‘739), 21 (16 of ‘739), 27 (19 of ‘739), 34 (20 of ‘739) and 35 (21 of ‘739).  It is the position of the Office the additional features of the remaining instant dependent claims would be obvious over the disclosure of ‘739 as based on the method and system described therein.  With respect to the instantly recited limitation of independent claims 1 and 42 with respect to wherein the viscosity reducer is buffered at a pH of 7 or less, it is the position of the Office such would be obvious to one having ordinary skill in the art.  One of ordinary skill in the art would recognize the optimal pH for operation of the instant method and system, in view of the method and system which is disclosed by ‘739, through routine experimentation since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018).  Furthermore, Graham et al. suggests wherein once a polymerically thickened fluid is used in a well operation, polymer degradation systems are known to be used to break down the polymer so as to reduce the viscosity of the fluid; it is further noted wherein oxidizers can be used for such purposes and such are known to be sensitive to pH, and, as such, buffers are often used to improve the effectiveness of an oxidizing breaker (col. 1, l. 47- col. 2, l. 18).  Since ‘739 recites the reduction of viscosity of the polymer containing fluid by introduction of a viscosity reducer therein, wherein such is further claimed to encompass oxidizers, it would have been obvious to one having ordinary skill in the art to buffer such a viscosity reducer if necessary in order to improve the effectiveness thereof.
Allowable Subject Matter
Claims 1 and 42, along with claims 2-6, 8, 11, 14-21, 27-28, 32-35, 40 and 41, dependent therefrom, would be allowable over the prior art if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, as well as if a proper terminal disclaimer is filed to overcome the rejection of double patenting set forth above.
The prior art of record fails to sufficiently disclose, teach and/or suggest a method and system commensurate in scope with that which is instantly claimed.
Pich et al. (US 2012/0108473) discloses a process for treatment of produced water that is obtained from an EOR operation, wherein such water includes a water-soluble polymer, wherein a viscosity reducer in the form of an oxidizing agent is added thereto so as to reduce the viscosity of the water to a value less than 2 cps and a neutralization agent is then added thereto in an amount sufficient to neutralize all of the resulting oxidizing agent.  The oxidizing agent is further suggested as added during the separation phase of the produced fluids, between the separation and flotation/or decantation phases or during flotation and/or decantation phases while the neutralizing agent is, however, added at the end of the water treatment process.  The reference, however, fails to disclose and/or suggest wherein the oxidizing agent is buffered as instantly claimed, as well as wherein complete chemical degradation of the polymer is achieved.  The reference, rather suggests complete oxidation of the polymer is not allowed for as the method serves to not degrade the polymer beyond the viscosity necessary for its proper use in equipment since such reduces the amount of extra polymer added in the recovery of oil.  As such, Pich et al. fails to sufficiently disclose, teach and/or suggest the invention as claimed.  
“Management of Viscosity of Back Produced Viscosified Water” (cited and provided by Applicant) discloses degradation methods for a polymer produced with fluids from a formation after an EOR operation.  The reference, however, suggests wherein chemical degradation can reach an economical limit and is not economically viable.  The reference further fails to disclose, teach and/or suggest at least the buffering of a viscosity reducer used for such chemical degradation purposes. 
Thomas et al. suggests wherein a viscosity of 1 mPa-s can be achieved in produced water containing polyacrylamides in less than 10 minutes with an oxidizer of sodium hypochlorite, as well as wherein if such treated water is to be re-used to dissolve polymer for further injection, any remaining excess oxidizer must be neutralized with a reducing agent since such would degrade the new dissolved polymer.  The reference, however, fails to disclose, teach and/or suggest at least the buffering of a viscosity reducer as claimed.
US 6,382,316 teaches, in general, a method for separating a well fluid into a first stream of hydrocarbon and a second stream of water using a downhole separator wherein a chemical is injected into the well to mix with the separated water for subsequent use therewith.
US 2007/0102359 discloses sets of logic used for treating aqueous effluents wherein units used therein stabilize subterranean waters and utilize oxidation to break up emulsions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
06/07/22